Citation Nr: 0021314	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  98-01 797	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a disability 
arising from a laceration above the right eyebrow.  

2.  Entitlement to service connection for a left shoulder 
disorder.  

3.  Entitlement to service connection for a left hip 
disorder.  

4.  Entitlement to service connection for basal cell 
carcinoma, claimed as a residual of exposure to herbicides, 
including Agent Orange.  



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from February 1964 to February 
1966.  This appeal arises from an October 1997 rating 
decision in which the RO denied service connection for 
disability arising from a laceration above the veteran's 
right eyebrow, a left shoulder disorder, a left hip disorder 
and herbicide exposure residuals including basal cell 
carcinoma.  The veteran was accorded a hearing before the 
undersigned member of the Board of Veterans' Appeals (Board) 
at the RO in April 1999, and a copy of the transcript of the 
hearing is contained in the claims folder.  


FINDINGS OF FACT

1.  There is no medical evidence that the veteran has a 
disability arising from a laceration over his right eyebrow.  

2.  There is no medical evidence relating the veteran's left 
shoulder disorder to service.  

3.  There is no medical evidence relating the veteran's left 
hip disorder to service.  

4.  There is no medical evidence that the veteran has a 
disease for which a presumption of exposure to herbicides in 
Vietnam is applicable.

5.  There is no medical evidence relating the veteran's basal 
cell carcinoma to service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for a disability arising from a laceration 
above his right eyebrow.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran has not submitted a well-grounded claim of 
service connection for a left shoulder disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  The veteran has not submitted a well-grounded claim of 
service connection for a left hip disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

4.  The veteran has not submitted a well-grounded claim of 
service connection for basal cell carcinoma, claimed as a 
residual of exposure to herbicides, including Agent Orange.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's DD Form 214 ("Armed Forces of the United 
States Report of Transfer or Discharge") shows that his last 
duty assignment was with the U.S. Army's "A" Battery, 1/30th 
Artillery in Vietnam.  Review of his service medical records 
does not disclose any complaint, diagnosis, or treatment of a 
right eyebrow injury or scar, left shoulder disorder, left 
hip disorder, or carcinoma.  At separation, physical 
examination was entirely within normal limits.

In April 1997, the veteran submitted a VA Form 21-526 
("Veteran's Application for Compensation or Pension").  In 
his claim application, the veteran asserted that he sustained 
an injury which resulted in a scar over his right eye in 
1966.  He indicated that he injured his left shoulder and 
left hip in 1966, and that his exposure to Agent Orange in 
service had resulted in a diagnosis of skin cancer in 1983.  
He reported no treatment since service other than for skin 
cancer in 1983.

In May 1997, the RO requested additional information in 
connection with his claim that he has skin cancer due to 
exposure to herbicides.  In reply, the veteran submitted 
records, dating from August 1996, of medical treatment he 
received from Carmelo A. Plateroti, M.D.  A medical note 
indicated that Dr. Plateroti performed a fusiform excision of 
what was described as a suspicious lesion of the veteran's 
right preauricular area.  A biopsy was also shaved from the 
veteran's left superior shoulder.  Pathology analysis 
resulted in a finding of basal cell carcinoma, Level IVB, at 
the free margins of the excision in the right preauricular 
area.  

Responding to a request in the RO's May 1997 letter for 
additional information regarding in-service medical treatment 
for the disabilities which are the subject of this appeal, 
the veteran indicated that he was frequently on the move 
while in service, and that he was treated in the field 
medical tent of "A" Battery.  

In May 1997, records of private and VA medical treatment of 
the veteran were associated with the claims folder.  These 
records included medical treatment of the veteran at the VA 
Medical Center in Long Beach, California (Long Beach VAMC), 
dating from April to August 1975.  In April 1975, he 
complained of left shoulder pain.  X-rays were negative for 
abnormalities.  In July 1975, the veteran gave a history of 
falling in Vietnam and dislocating his left shoulder.  The 
examiner noted that the veteran had apparently not had any 
left shoulder symptoms until three months earlier, when he 
felt discomfort.  He had received some relief for 
approximately one week after an injection of cortisone, 
administered by a physician at the Pico Rivera Community 
Hospital.  An x-ray study of the veteran's left shoulder at 
Long Beach VAMC was described by the examiner as unrevealing.  
The veteran indicated that, after pulling on a heavy object 
which suddenly let loose, he experienced severe left shoulder 
discomfort.  There was a slight fusiform swelling with 
tenderness at the acromioclavicular (AC) junction, but there 
was no bony crepitus felt on palpation, and there were no 
evident trigger points.  The impression was of a history of 
AC disruption of a mild degree, with a probability of early 
arthritic changes within the AC joint.  An August 1975 
medical note indicated that the veteran was being treated for 
arthro-clavicular bursitis of the left shoulder.  

In a VA report of possible exposure to toxic chemicals, dated 
in March 1983, the veteran indicated that he had been 
assigned to an artillery unit in Vietnam, and he had observed 
chemical spraying from a distance in 1966.  He contended that 
he was exposed to toxic chemicals near Pleiku and Bong Son.  
The veteran noted that he was out in the open at all times of 
his exposures to toxic chemicals, and that the exposures 
occurred while he was performing duties as a gun loader on a 
howitzer.  He indicated that he ate from utensils and/or 
drank water contaminated by chemicals, and he was not issued 
protective equipment.  

Records of VA medical treatment of the veteran, dating from 
March 1983 to April 1983, include a March 1983 medical note, 
in which he complained of a lesion on his left cheek, which 
had been expanding over the previous two years.  He had a 
tingling sensation in both hands at night, which had 
continued for five years.  On clinical evaluation, the 
veteran was grossly normal neurologically, with good strength 
in his extremities, 5/5 range of motion, good vibration and 
sensitivity to pin prick and light touch.  With regard to the 
veteran's skin, a one centimeter, dark discoloration was 
noted on his left cheek.  The examiner's assessments included 
a skin lesion marked by discoloration on the left cheek.  An 
April 1983 medical note included an examiner's assessment of 
left cheek lesion.  The examiner noted that all of the 
veteran's lesions were benign, but that a definitive 
diagnostic biopsy would be indicated depending upon the 
veteran's wishes.  

Records of medical treatment of the veteran at Kaiser 
Permanente - Bakersfield (Kaiser), dating from April 1985 to 
March 1997, include medical reports of complaints and 
treatment of facial lesions dating from April 1985.  The 
examiner noted that the veteran gave a history of having an 
open sore in Vietnam that would not heal.  The diagnosis was 
actinic keratosis.  

Records of medical treatment of the veteran at Kaiser, dating 
from February 1992 to March 1993, include a February 1992 
medical note, which indicated that the veteran had been 
complaining of left lower back pain for seven years.  The 
assessment was a question of left sciatica.  A March 1993 
Kaiser medical note indicated that the veteran complained of 
longstanding left hip and buttock sciatic distribution pain.  
X-rays of the hip and lumbosacral spine were negative for 
abnormalities.  There was no definite impingement.  The 
examiner reported old trauma to the left sciatic area and a 
question of scar tissue, and magnetic resonance imaging (MRI) 
studies were requested.  

A March 1993 MRI study of the veteran's left hip at 
Physicians Plaza Medical Imaging Center revealed evidence of 
small surgical clips in the soft tissues of the inner thigh.  
The osseous structures showed no evidence of fracture, 
dislocation, soft tissue calcification, or foreign body.  No 
lytic or blastic defects or abnormal periosteal reaction was 
demonstrated and no non-physiologic calcifications were 
noted.  The impression was of no evidence for osseous 
abnormality.  Following separate MRI study of the pelvis in 
March 1993, the impression was of no diagnostic abnormality.  

A July 1996 Kaiser report from Dr. Plateroti (who 
subsequently performed the fusiform excision of a lesion in 
the right preauricular area referenced above) noted that 
examination of the veteran revealed a 7 millimeter centrally 
ulcerated lesion with rolled borders, which was on the right 
sideburn area of the veteran's face.  Dr. Plateroti opined 
that this was a basal cell carcinoma and excision was 
recommended.  He also noted several actinic keratoses on the 
veteran's left jaw line, forehead, and nose, and an irritated 
verrucous lesion on the left superior shoulder which 
occasionally bled.  

The veteran subsequently submitted several photographs in 
support of his claims.  He identified one photograph as 
depicting himself at an airport in Honolulu, Hawaii.  He is 
wearing a military uniform and a bandage is seen over his 
right eyebrow.  The veteran has indicated that a second 
photograph depicts him at the Saigon airport, wearing a 
military uniform.  A bandage is seen over his right eyebrow.  
The veteran explained that a third photograph shows him 
holding a child, and standing with his back to a river.  He 
indicated that the river contained contaminated water, in 
which he had bathed.  

In a May 1997 written statement, the veteran asserted that he 
arrived in Vietnam aboard a merchant marine ship on 
Thanksgiving Day, 1965.  He attempted to disembark from the 
ship on a rope ladder.  He slipped, and while falling, his 
left leg became entangled in the rope, and he found himself 
hanging from his twisted leg.  The veteran contended that his 
left leg and hip disorders began with this episode.  He was 
assigned to an artillery unit and, one evening, he tripped 
and fell, his head striking an artillery shell, resulting in 
an inch-long gash in his right eyebrow.  He also injured his 
hip, shoulder, and eye in the fall.  The veteran stated that 
he lost consciousness after a medic told him his shoulder was 
slightly out of joint, and then reset the shoulder.  During a 
subsequent stay in a Vietnamese village, the veteran reported 
using medicine to treat numerous mosquito bites.  On one 
occasion, when the temperature was extremely warm, and he 
felt a need to bathe, he used well water to rinse himself.  
The veteran contended that his use of this water for several 
days caused pain from insect bite sores on his face and body.  
Eventually, he returned to Saigon, where he received medical 
treatment for the cut over his eye.  The cut was bandaged 
shortly before he boarded an airplane to return to the United 
States.  The veteran referred to photographs which he 
enclosed with his statement.  He indicated that some of the 
photographs showed him bathing himself from well water.  A 
caption on the reverse of one photograph noted that the well 
water was contaminated.  

In a November 1997 Notice of Disagreement, the veteran listed 
the names, ranks and service numbers of several members of 
his unit in Vietnam.  He explained the specific information 
which he believed several members of his unit could provide 
in support of his claims, and he requested the RO's 
assistance in contacting his unit members.  

In a November 1997 letter and a January 1998 VA Form 9, the 
veteran again requested information regarding the whereabouts 
of fellow members of his unit so that he could contact them 
and request their assistance in providing information in 
connection with his claims.  In a February 1998 letter, the 
RO informed the veteran that, pursuant to 38 U.S.C.A. 
§ 3301(a), it was unable to send him the addresses of any 
individuals who were members of his former unit in Vietnam.  
The letter advised the veteran of alternative sources of 
information to assist him in contacting former members of his 
unit.  

At a hearing before the undersigned member of the Board at 
the RO in April 1999, the veteran testified that his left hip 
disorder began when he slipped, fell, and caught his left leg 
in a rope ladder while disembarking from his ship in Vietnam.  
While taking part in a howitzer-firing mission which lasted 
for two days, and having to go without sleep during the 
mission, the veteran tripped over his own howitzer, and 
struck his eye.  He indicated that the photograph of his 
bandaged head at the airport in Saigon supports his claim 
that a scar over his right eyebrow resulted from a fall 
during service.  The veteran stated that he began to develop 
skin problems approximately eight years after he returned 
from Vietnam.  He expressed his belief that he developed skin 
problems as a result of bathing with contaminated well water.  
The veteran indicated that a soldier whom he identified as 
Private Lovell Johnson grabbed his left shoulder after he 
dislocated it, and Johnson held the veteran in place until a 
medic slipped the veteran's shoulder back into place.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  A person who submits a claim for benefits under a 
law administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial tribunal that the claim is well-grounded.  VA shall 
assist such a claimant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  If he has not presented 
evidence of a well-grounded claim, his appeal must fail as to 
that claim, and there is no duty to assist him further in the 
development of his claim because such development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

In order for a claim for service connection to be well-
grounded, there must be competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States 
Court of Appeals for Veterans Claims (Veterans Claims Court) 
has held that laypersons are not competent to provide medical 
opinions.  Layno v. Brown, 6 Vet. App. 465 (1994).  


Service Connection for a Disability Arising
From a Laceration Above the Right Eyebrow

Although the veteran is competent to assert that he sustained 
a fall in service which resulted in a scar over his right 
eyebrow, there is no competent medical evidence of a current 
disability arising from the laceration above his right 
eyebrow.  As a layperson, the veteran is not competent to 
provide a medical diagnosis.  Layno, supra.  Absent medical 
evidence of a current disability, the claim of service 
connection for a disability arising from a laceration above 
the right eyebrow is not well-grounded, and must be denied.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  


Service Connection for a
Left Shoulder Disorder

The report of an x-ray study of the veteran's left shoulder 
at Long Beach VAMC in 1975 included an impression of a 
history of AC disruption of a mild degree, with a probability 
of early arthritic changes within the AC joint.  The above 
referenced medical diagnosis is some 25 years old, but for 
purposes of the Board's analysis, it will be construed as a 
medical diagnosis of a current left shoulder disability.  
Thus, the first requirement of Caluza, a medical diagnosis of 
a current disability, is present.  The veteran is competent 
to contend that he injured his left shoulder in service.  
Therefore, the second element of Caluza is met.  What is 
missing is a medical opinion showing a relationship between 
the veteran's left shoulder disorder and service.  In the 
absence of evidence satisfying the nexus requirement of 
Caluza, the claim of service connection for a left shoulder 
disorder is not well-grounded, and must be denied.  


Service Connection for a
Left Hip Disorder

A February 1992 Kaiser medical note included an examiner's 
assessment of a question of left sciatica.  An x-ray study of 
the hip and lumbosacral spine were negative for 
abnormalities, but the examiner noted old trauma to the left 
sciatic area.  Therefore, the first requirement of Caluza, a 
medical diagnosis of a current disability, is satisfied.  The 
veteran is competent to contend that he injured his left hip 
in service, thus meeting the second requirement of Caluza.  
However, there is no medical evidence relating a current left 
hip disorder to service.  Absent a medical nexus between the 
veteran's current left hip disorder and service, the claim of 
service connection for a left hip disorder is not well-
grounded, and must be denied.  


Service Connection for Basal Cell Carcinoma
Claimed as a Residual of Exposure to
Herbicides, Including Agent Orange

VA regulations pertaining to Agent Orange exposure provide 
for a presumption of service connection due to exposure to 
herbicide agents for veterans who have one of the specified 
diseases and who served on active duty in Vietnam during the 
Vietnam Era.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
§ 3.307(a)(6).  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, 
chloracne, Hodgkin's disease, non-Hodgkin's lymphoma, acute 
and subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, soft tissue sarcoma, multiple myeloma, and 
respiratory cancers (cancers of the lung, bronchus, trachea, 
or larynx) shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) has 
held that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual, direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  In McCartt v. West, 12 Vet. App. 164 
(1999), the Veterans Claims Court held that the presumption 
that the veteran was exposed to Agent Orange is only for 
application when the veteran has a disease enumerated in 
38 C.F.R. § 3.309(e).  McCartt, 12 Vet. App. at 168.  

In this case, the medical evidence of record shows that the 
veteran has received medical treatment for skin 
abnormalities.  Diagnoses associated with the veteran's skin 
abnormalities have included actinic keratosis, and a skin 
lesion near his right sideburn area has been diagnosed as a 
basal cell carcinoma.  These skin disorders are not among the 
diseases enumerated in either 38 U.S.C.A. § 1116(a) or 
38 C.F.R. § 3.309(e).  Furthermore, insofar as the veteran 
appears to be asserting, in effect, that he has a form of 
skin cancer due to exposure to a herbicide in Vietnam, VA has 
determined that a presumption of service connection based on 
exposure to herbicides used in Vietnam during the Vietnam era 
is not warranted for several diseases, including skin cancer.  
See Diseases Not Associated with Exposure to Certain 
Herbicide Agents, 64 Fed. Reg. 59232 - 59243 (1999).  
Accordingly, the Board concludes that there is no presumption 
of service connection in this case based on the veteran's 
claimed exposure to herbicides used in Vietnam during the 
Vietnam era.  

The record contains medical diagnoses of skin disorders, and 
the first requirement of Caluza is met.  The veteran is 
competent to assert that he was exposed to herbicides during 
service.  The second element of Caluza is satisfied.  What is 
missing is a nexus between the veteran's skin disorder(s) and 
service, to include events in service such as herbicide 
exposure.  Absent medical evidence showing such a link, the 
claim of service connection for basal cell carcinoma, claimed 
as a residual of exposure to herbicides, including Agent 
Orange, is not well-grounded, and must be denied.  


ORDER

Service connection for a disability arising from a laceration 
above the right eyebrow is denied.  

Service connection for a left shoulder disorder is denied.  

Service connection for a left hip disorder is denied.  

Service connection for basal cell carcinoma, claimed as a 
residual of exposure to herbicides, including Agent Orange, 
is denied.  



		
	N.R. ROBIN
	Member, Board of Veterans' Appeals



 

